

115 S2685 IS: Farmers of Tomorrow Act
U.S. Senate
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2685IN THE SENATE OF THE UNITED STATESApril 17, 2018Mr. Udall (for himself and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo modify certain requirements for farm ownership loan eligibility.
	
 1.Short titleThis Act may be cited as the Farmers of Tomorrow Act.
		2.Modification of the 3-year experience requirement for purposes of eligibility for farm ownership
			 loans
 (a)In generalSection 302(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922(b)) is amended— (1)in paragraph (1)—
 (A)by striking (3) and inserting (5); and (B)by inserting (not exceeding 2 years) after period of time; and
 (2)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively, and inserting after paragraph (1) the following:
					
 (2)Other acceptable experienceIn determining whether a farmer or rancher has other acceptable experience under paragraph (1), the Secretary may count any of the following:
 (A)at least 16 hours of post-secondary education in a field related to agriculture; (B)successful completion of a farm management curriculum offered by the Cooperative Extension Service, a community college, an adult vocational agriculture program, a non-profit organization, or a land grant university;
 (C)at least 1 year of direct substantive management experience in a business; (D)an honorable discharge from the armed forces of the United States;
 (E)successful repayment of a youth loan made under section 311(b); (F)at least 1 year as hired farm labor with substantial management responsibilities;
 (G)successful completion of a farm mentorship, apprenticeship, or internship program with an emphasis on management requirements and day-to-day farm management decisions;
 (H)an established relationship with an individual participating as a counselor in a Service Corps of Retired Executives program authorized under section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)), or with a local farm or ranch operator or organization, approved by the Secretary, that is committed to mentoring the farmer or rancher; and
 (I)successful completion of a military leadership course. (3)Deeming ruleFor purposes of paragraph (1), a farmer or rancher is deemed to have participated in the business operations of a farm or ranch for not less than 3 years or have other acceptable experience for a period of time, as determined by the Secretary, if the farmer or rancher meets the requirements of subparagraphs (F), (H), and (I) of paragraph (2)..
 (b)Conforming amendmentSection 310D(a)(2) of such Act (7 U.S.C. 1934(a)(2)) is amended by striking paragraphs (2) through (4) of section 302 and inserting subparagraphs (A) through (D) of section 302(a)(1).